DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-53 are pending in the application.  Claims 54-74 are cancelled.
Priority
This Application claims the benefit of U.S. Provisional Application 63/001,810 filed on March 30, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
	Claims 1, 9, 18, 27, 36, 45, refer to “Compound I”.  Claims must stand alone to define the invention. Incorporation into claims by reference to the specification is not permitted, Ex parte Fressola, 27 USPQ 2d 1608.  The only situation where you can refer to the specification is if there are Xray powder diffraction or other complicated tables involved because those don’t print well in the claims and are preferred to be separate in the drawings/figures; however, compounds must always be imported into the claims.
	Appropriate correction is required.
	Claims 5, 7-8, 13-15, 17, 22-24, 26, 31-33, 35, 40-42, 44, 47-50, 51 and 53 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16, 25, 34, 43 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites an endotherm and exotherm, wherein the exotherm is at about 270°C.  However, in FIG. 3, it appears that the onset of the endotherm is at about 270°C.  
	Claims 16, 25, 34, 43 and 52 recite TGA thermogram characteristics. The standard manner in which weight loss characteristics are described in TGA thermogravimetric analysis includes a range over which the weight loss is observed.  Here, the lower end of the range is not recited, rendering the claims indefinite.
	Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4, 9-12, 18-21, 27-30, 36-39 and 45-46 of this application are patentably indistinct from claims 1-4, 9-12, 18-21, 27-30, 36-39 and 45-46  of Application No. 17/662,297.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-53 appear to free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625